Citation Nr: 1413449	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for the right wrist.

2.  Entitlement to an initial rating greater than 20 percent for the left ankle.

3.  Entitlement to a higher initial rating for left ankle surgery scars rated 20 percent from March 13, 2013.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 2001 to October 2005.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection and assigned a 10 percent rating for the right wrist and granted service connection and assigned a 10 percent rating for the left ankle.  The Veteran appealed for greater initial ratings.

The record before the Board consists of paper claims files and electronic files.  

The claims files were transferred to the Los Angeles RO.  In November 2013, that RO granted a 20 percent rating for the left ankle for the entire appeal period and granted a separate 20 percent schedular rating for left ankle surgery scars effective March 13, 2013. 

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot hold even a part-time job because of left ankle pain.  Therefore, the Board has added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

In March 2013, the Veteran reported that his right ankle, both hips, and both knees are developing into separate, painful disabilities due to his service-connected painful left ankle.  These claims are referred to the RO for appropriate action.  

Entitlement to a higher initial rating for service-connected scars and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the right wrist disability has been manifested by limited dorsiflexion to no worse than 20 degrees; additional functional impairment is shown.

2.  Throughout the appeal period, the left ankle disability has been manifested by marked limitation of motion and moderate instability; additional functional impairment is shown.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating greater than 10 percent for the right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2013).

2.  For the entire appeal period, the criteria for an initial rating greater than 20 percent for the left ankle limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2013).

3.  For the entire appeal period, the criteria for a separate initial 10 percent rating for the left ankle instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in June 2006.  The letter addresses disability ratings and effective dates.  The letter was sent prior to the initial November 2006 unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA and private records have been obtained and associated with the file.  VA examinations were conducted in 2006 and 2013.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities of the musculoskeletal system, VA is required to apply the provisions of 38 C.F.R. §§ 4.14, 4.40, and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning §§  4.14, the DeLuca Court stressed that pain on use represents a functional loss due to pain that is separate from limited motion.  Id at 205.  The Court then stressed that § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss ... due to ... pain", and states that "a part which becomes painful on use must be regarded as seriously disabled" (emphasis added by the Court).  Id.  Concerning § 4.45, the Court stressed that this subsection addresses "factors of disability" of "the joints", and further "provides that in rating disabilities of joints, 'inquiry will be directed to' '[w]eakened movement', '[e]xcess fatigability', '[i]ncoordination', and '[p]ain on movement', in addition to limitation of motion."  Id at 206.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Id.
38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:
    
It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Right Wrist Rating

The right wrist disability has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  

In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, but without occasional incapacitating exacerbation. 

Limitation of motion in dorsiflexion of either wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm warrants a 10 percent rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2013).

For purposes of rating an arthritis disability, the wrist is considered a major joint.  38 C.F.R. § 4.45(f) (excerpt). 

A June 2006 VA compensation examination report reflects a complaint of stiffness and locking at the right (dominant side) wrist, and that occasionally it was extremely painful.  The Veteran used ibuprofen for pain relief.  The examiner detected tenderness at the right wrist, guarding of movement, and crepitation.  Dorsiflexion was to 70 degrees, but painful.  Palmar flexion was to 80 degrees and painless.  Radial deviation was to 20 degrees without pain and ulnar deviation was to 40 degrees, but painful.  Additional functional impairment due to pain and lack of endurance was found.  The left wrist's ranges of motion were identical to the right, but painless in each plane.  The examiner stated that although right wrist X-rays were normal, degenerative joint disease was shown.  The Veteran worked as a foreign language interpreter/translator.

In his notice of disagreement, the Veteran reported that a large cyst in the right wrist joint, along with pain and locking, prevented him from writing.  He reported that he was currently a student.  

March 2013 VA X-rays were normal. A March 2013 VA compensation examination report reflects that the current diagnosis was right wrist ligament tear with limited motion and scar, status post-surgery for cyst and...[blank].  The examiner explained that the diagnosis was changed from degenerative joint disease because the previous diagnosis was in error.  

The Veteran reported that he was unable to write or to use his dominant hand.  The examiner found dorsiflexion and palmar flexion to 20 degrees.  Radial and ulnar deviations were reportedly 10 degrees each, compared to 45 and 20 degrees, respectively, on the left.  There was additional functional impairment due to pain and lack of endurance.  There also was localized pain on palpation of the right wrist.  The examiner noted that in January 2013, right wrist surgery had been performed to clean the ligament tear and to remove a cyst.  This surgery resulted in scarring and limitation of motion.  The total scar area was less than 39-sq cm.  No muscle weakness was found.

The March 2013 VA wrist examiner further found that the right wrist disability would impact the Veteran's ability to work.  

From the above facts, it is clear that the right wrist disability is manifested by limitation of motion in each plane.  Limited motion in right wrist flexion in the dorsal plane has not been worse than 20 degrees.  The RO has already assigned a 10 percent rating for this painful limitation of motion.  

The schedular 10 percent rating under Diagnostic Code 5215 is the maximum schedular rating offered for limitation of motion and the disability does not meet the criteria for a higher evaluation under any other applicable code.  Therefore, further consideration of functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (the Court agreed with the Board that where the highest schedular rating was already in effect for limited motion of the left wrist, consideration of further functional impairment due to painful left wrist motion was unnecessary).  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for a schedular disability rating greater than 10 percent for right wrist limited motion must be denied.  

Left Ankle

Residuals of left ankle surgery have been rated 20 percent disabling for the entire appeal period under Diagnostic Code 5271.  Diagnostic Code 5271 provides that moderate limitation of motion of either ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 (2013).  

Under an adjacent code, ankylosis of either ankle could warrant ratings of up to 40 percent.  See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5270 (2013).  In this case, ankylosis is not shown.

Prior to discharge from active service, the Veteran saw a private physician for his left ankle.  A private CAT-scan in September 2005 revealed a large cyst in the left heel and a posterior talar fracture.  The assessments were chronic instability, chronic synovitis in the ankle joint, and posterior process talar fracture with diminished subtalar motion.  The Veteran was cautioned against jumping during his remaining active service because of the risk of a left calcaneal fracture.  

A September 2005 magnetic resonance imaging study confirmed a left posterior talus fracture with inflammation.  Surgical ligament reconstruction was recommended. 

A June 2006 VA compensation examination report reflects a complaint of stiffness, swelling, fatigability, and limited motion.  Ibuprofen and cortisone shots had not helped.  The examiner detected two scars at the left ankle about 1-cm long, each, and a scar above the ankle , about 6-cm by 1-cm.  The left ankle showed slight edema and deformities in plantar flexion, dorsiflexion, inversion, and eversion.  Dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees.  There was additional functional impairment due to pain, fatigue, and lack of endurance.  The diagnosis was status post left ankle arthroscopic surgery with pain and stiffness. 

In his NOD, the Veteran reported that the left ankle has been swollen and very painful for over 5 years, that this pain has caused knee and hip pains, and that the left ankle pains have precluded working-even on a part-time basis.  

March 2013 VA X-rays of the left ankle were normal.  A March 2013 VA compensation examination report reflects a new diagnosis of left ankle strain with limited motion, laxity, and status post-surgery with scars.  The Veteran also reported that the right ankle, both hips, and both knees were worsening.  The examiner measured 15 degrees of painless left ankle plantar flexion and 10 degrees of painless dorsiflexion.  The unaffected right ankle showed 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  The examiner reported additional functional impairment due to painful motion and limitation of motion.  The left ankle was painful to palpation.  Inversion/eversion laxity or instability was found.  A history of shin-splints was mentioned.  

The March 2013 VA left ankle examiner further found that the left ankle disability would preclude prolonged standing and running.  The examiner changed the diagnosis to left ankle strain with limited motion, laxity, and status post-surgery with scars, and noted that this changed diagnosis represented a progression from the previous diagnosis.  Shin splints were dissociated from the left ankle disability.  

From the above facts, it is clear that the left ankle disability has been manifested throughout the appeal period by limitation of motion and instability.  Limited motion has been marked and the RO has already assigned a 20 percent rating to reflect marked limitation of motion.  Under Diagnostic Code 5271, a 20 percent schedular rating is the higher rating offered.  With respect to other potential codes, ankylosis or muscle weakness is not shown.  Therefore, a rating for ankylosis or a muscle disability need not be considered.  As noted above, where the highest schedular rating is in effect, further consideration of additional functional impairment is not required.  Johnston, 10 Vet. App., at 85.

Left ankle instability is clearly shown.  There is no specific diagnostic code for ankle-joint instability, although ankle-joint instability is clearly separate and distinct from limited motion of the ankle.  As noted at 38 C.F.R. § 4.45 (b), more joint movement than normal due to relaxation of ligaments must be considered to be a factor of disability, that is, it is a disability to be rated.  § 4.45 (f) mentions that "instability of station" is a related consideration.  Because ankle instability is a disability separate from limitation of motion, it should be rated separately.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  

Diagnostic Code 5284 offers ratings for "Foot injuries, other:."  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  Moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  There appears to be no prohibition in this case against assigning a separate rating for left ankle instability under Diagnostic Code 5284.  

Comparing the instability and/or laxity of the left ankle joint with the criteria of Diagnostic Code 5284, it appears that the criteria of a separate 10 percent rating are more nearly approximated for the entire appeal period.  A 20 percent rating is not for application because the medical evidence does not suggest that any left ankle instability is at least moderately severe.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

In this case, the Veteran has alleged TDIU and has alleged that his service-connected disabilities have caused secondary disabilities and/or additional functional impairments.  It would be premature for the Board to adjudicate an extra-schedular rating or ratings prior to the development and consideration of all pending claims, as the outcome of those could impact the decision whether to further consider an extra-schedular rating.  The Board will therefore remand this matter to the AMC for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

An initial schedular rating greater than 10 percent for the right wrist is denied.

An initial schedular rating greater than 20 percent for left ankle limitation of motion is denied.

A separate 10 percent schedular rating for left ankle instability is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Initial Scars Rating

Pursuant to VAOPGCPREC 7-2003 (see 69 Fed. Reg. 25179 (2004)) where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  

The RO has assigned a 20 percent rating effective March 13, 2013, for three painful scars under Diagnostic Code 7804 (2013).  This version of Diagnostic Code 7804 became effective on October 23, 2008, and it is discussed in the recent, November 2013, supplemental statement of the case (SSOC).  Because the Veteran disagreed with the initial ratings assigned for his right wrist and left ankle in a November 2006 rating decision, however, the appeal period began with his original claim for benefits, submitted within a year of separation from active military service.  His appeal period began on October 25, 2005, the day after discharge from active military service.  Neither the appealed November 2006 rating decision, nor the statement of the case (hereinafter: SOC) issued in April 2009, nor the recent SSOC discusses the earlier version of Diagnostic Code 7804 (effective prior to October 23, 2008).  

To avoid unfair prejudice to the Veteran, the prior version of Diagnostic Code 7804 must be considered and the Veteran must be notified of the earlier rating provisions in an SSOC prior to Board review.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

TDIU

As noted in the Introduction, the Veteran has claimed that he cannot hold even a part-time job because of left ankle pain.  Further development is needed to properly adjudicate the TDIU claim.

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC must supply the Veteran with the prior version and the current version of Diagnostic Code 7804 and afford him and his representative the opportunity to respond.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008) and Diagnostic Code 7804 (2013).   

2.  The AMC must then re-adjudicate the issue of a higher initial scar rating or ratings under both versions of the rating schedule and apply whichever is to the Veteran's advantage.  

3.  The AMC should develop the TDIU claim as necessary.  This includes adjudicating pending service connection claims and increased rating claims and then offering an appropriate examination to determine whether it is at least as likely as not (50 percent or greater possibility) that all service-connected disabilities preclude securing and following a substantially gainful occupation.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


